Citation Nr: 1039931	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1954 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

By a December 2009 determination, the Board denied the Veteran's 
TDIU claim.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
July 2010, while the case was pending at the Court, the VA Office 
of General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the Board's 
December 2009 decision and remand the claim.  In July 2010, the 
Court granted the joint motion, vacating the Board's December 
2009 decision and remanding the claim to the Board for compliance 
with directives that were specified by the joint motion.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial review 
by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

According to the joint motion for remand, "The Board's analysis 
and the examinations relied upon by the Board do not appear to 
account for all of Appellant's service-connected disabilities 
taken together in rendering an opinion as to employability."  It 
directed that, "upon remand the Board should consider whether 
the record contains a medical opinion that adequately addresses 
the issue of the effect of all of Appellant's service-connected 
disabilities on his ability to work."  

In TDIU claims, the duty to assist requires that VA obtain an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).

The Board observes that service connection is currently in effect 
for bilateral sensorineural hearing loss, which is rated 70 
percent disabling; duodenal ulcer disease with gastroesophageal 
reflux disease (GERD), rated 20 percent disabling; tinnitus, 
rated 10 percent disabling; and dermatophytosis pedis with 
onychomycosis, also rated 10 percent disabling.  His current 
combined disability rating of 80 percent has been in effect since 
December 4, 2008.  Prior to that date, his hearing loss had been 
assigned a 50 percent rating, and he had been in receipt of an 
overall 70 percent disability rating.

Briefly, the Board notes the following conclusion from the May 
2008 VA general medical examination report: "The veteran's ulcer 
disorder and dermatophytosis pedis with onychomycosis would 
preclude maintaining gainful employment in a physical labor type 
job but would not impact sedentary or light duty occupation.  It 
is the cummulative [sic] effect of the multiple chronic medical 
conditions listed in the medical record review that are the main 
reason this veteran is not able to maintain gainful employment in 
a sedentary or physical job.  The service connected conditions 
however only would impact physical occupation."  

The Veteran's non-service-connected disabilities, as listed in 
the August 2004 VA examination report, include chronic venous 
insufficiency, degenerative joint disease, hypertension, obesity, 
type II diabetes mellitus, and congestive heart failure.

The May 2008 VA audio examination report contains the following 
opinion: "It is the opinion of this Audiologist that [the 
Veteran] should not be unemployable due to his hearing loss and 
or his tinnitus.  Gainful employment may be possible with the use 
of his hearing aids, assistive technology, and consideration 
given to his listening environment."   

The December 2008 VA audio examination report merely noted 
"Hearing difficulty" as the impact of the disability on the 
Veteran's occupational activities.

In short, the May 2008 VA general examination report reflects 
that the Veteran's duodenal ulcer disease with GERD (20 percent 
disabling) and dermatophytosis pedis with onychomycosis (10 
percent disabling) preclude gainful employment in a physical 
labor job but do not impact sedentary or light duty employment.  
The May 2008 VA audio examination report reflects that the 
Veteran's hearing loss (50 percent disabling at the time of the 
examination) and tinnitus (10 percent disabling) do not render 
him unemployable.  The December 2008 VA audio examination report, 
which served as the basis of increasing the Veteran's hearing 
loss rating to 70 percent, does not indicate that any type of 
employment is precluded due to the Veteran's tinnitus and 
increased hearing loss.  

The Board observes that none of these examination reports 
individually suggests the Veteran's service-connected 
disabilities preclude him from engaging in sedentary or light 
duty employment.  There is no indication that, when taken 
together, the nature of the impairment caused by the GERD and 
skin disabilities (addressed together in the May 2008 general 
examination report) or the nature of the impairment caused by the 
hearing loss and tinnitus disabilities (addressed together in the 
May 2008 and December 2008 audio examination reports) changes so 
as to preclude sedentary or light duty occupation.

Nonetheless, because the Veteran's hearing loss apparently 
increased following the May 2008 audio examination, because the 
December 2008 VA audio examination report does not provide as 
clear an explanation of the impairment caused by the Veteran's 
hearing loss and tinnitus, and because the Veteran has submitted 
an August 2010 private vocational assessment that is generally 
supportive of his contentions, the Board finds that a remand for 
a new VA examination is warranted.  

The Board has considered whether the August 2010 private 
vocational assessment would justify a grant of the Veteran's TDIU 
claim without remand.  Because, however, the findings of this 
assessment do not appear to be based on physical examination of 
the Veteran, which the Board believes would be of great value in 
resolving this claim, the Board finds that another medical 
evaluation is needed before an opinion may be rendered.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for the 
Veteran to undergo a VA examination to 
determine whether or not the Veteran is 
prevented from securing and maintaining 
substantially gainful employment based solely 
on his service-connected disabilities.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

In rendering this opinion, the examiner 
should discuss each of the Veteran's service-
connected disabilities individually as well 
as in the context of the entire disability 
picture that is presented by all of these 
service-connected disabilities together.  

Consideration should be given to the 
Veteran's level of education, special 
training, and previous work experience, but 
not to his age or the impairment caused by 
nonservice-connected disabilities.

The Veteran's service connected disabilities 
are as follows: 1.) bilateral sensorineural 
hearing loss; (2) tinnitus; (3) duodenal 
ulcer disease with GERD; and (4) 
dermatophytosis pedis with onychomycosis. 

The examiner should offer a complete 
rationale for any opinions that are expressed 
and should cite the appropriate evidence to 
support his or her conclusions.  

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


